Reynolds, J.
Appeal from a judgment of the County Court, Madison .County, convicting appellant, upon a plea of guilty, of the crime of promoting prostitution in the third degree (Penal Law, § 230.20). The sole issue raised here is that appellant’s sentence to a term of one year in the Madison County jail is excessive. Considering the circumstances of the instant case and appellant’s . background, we find no reason to disturb the sentence imposed. Judgment affirmed. Herlihy, P. J., Reynolds, Greenblott, Cooke and Sweeney, JJ., concur in memorandum by Reynolds, J.